Kevin F. Gillis, Esq. EX. Co oH 7

The Law Office of Kevin F. Gillis, Esq.

27 Algonquin Road fi. OF gH lamtwh
Canton, MA 02021-1232 \

781-326-1112 Emnrl.s
781-326-1180 (F)

www.subrogationattorney.com

kgillis@subrogationattorney.com

   
 

: Joseph Orlando Jr <j ir@orlandoassociates.com>
Sent: Tuesday, May 19, 2020 3:58 PM

To: kgillis@subrogationatt cont
manda Kesterson <akesterson@orlandoassociates.com>

Subject: RE: Sutherland KK

Kevin:

 
 

The content of the releases that sent to me for my clients to sign looks fine, but it will take me some time to get them all
signed given the geographic logistics (mostly with Palmer). We h remaining problem, however befor: clients

can sign the releases and that is the claims that inst my clients and me, as well as the ongoin
activi oky Sawyer. One thing I’d like to avoid is further litigation (something I’m sure we can all agree on), so I’m
drawing up a release that I’d like Mr. Powell and MLA/MLA Fisheries Services Corp./MLA non-profit reps to sign, as well.
ll get it over to you by tomorrow for your review.

   
  

Regards,

Joseph M. Orlando, Jr., Esq.
Partner

Orlando & Associates

One Western Avenue

Gloucester, MA 01930

Ph. (978) 283-8100

Fx. (978) 283-8507
www.orlandoassociates.com

  

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com>
Sent: Tuesday, May 19, 2020 3:41 PM

To: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>

Cc: Amanda Kesterson <akesterson@orlandoassociates.com>

Subject: Sutherland

Joe, | am informed that the checks are due to be delivered to Scituate tomorrow from Bermuda, which
is much quicker than usual. We may not need an interim notice of settlement if you can get those
releases back to me soon. Let me know if you have suggested changes or when we might expect
signatures. No rush. We can always just file the Notice of Settlement and get the 5/27 hearing taken
off the docket, but | figured I’d check.
Kevin

Kevin F. Gillis, Esq.

The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road

Canton, MA 02021-1232
781-326-1112

781-326-1180 (F)
www.subrogationattorney.com
kgillis@subrogationattorney.com
not represent) in the 93A and 176D claim against the MLA and its affiliates. Your insistence on releasing this
not-directly-related claim, complicates any resolution.
It is our position that any attempt at a global settlement MUST end ALL issues and claims.

It is obvious that your client and the MLA/affiliates plan on bringing claims against our clients, witnesses, and
this office. It's about harassment, just as the MLA is spreading disinformation and falsehoods concerning the
negligence of Captain Powell that resulted in the death of Captain Sutherland and the injuries to Mr. Lane and
Mr. Palmer.

At trial we intend to prove that Captain Powell, while presumptively well-intentioned, acted negligently with
life altering results.

Our Bad Faith claim will prove that the MLA/affiliates has acted dishonestly and inappropriately in regards to
settlement and has violated both federal and state law in attempting to intimidate a witness in this case.

So, let's be clear: Continued settlement talks (about the content of the release) hinge on a total resolution of all
claims, both pending and planned. Otherwise, we will proceed to trial. Please discuss with your client, the
MLA/affiliates, and the Attorney for the MLA/affiliates, and respond.

Regards,

Joseph M. Orlando, Jr., Esq.
Partner

Orlando & Associates

One Western Avenue

Gloucester, MA 01930

Ph. (978) 283-8100

Fx. (978) 283-8507
www.orlandoassociates.com

ae

{
i

From: Ala@subrogationat orney.com <k {lis@subrogationattorney.com>

Sent: Tuesday, May 19, 2020 4:43 PM ~~ 7
To: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>
Cc: Ama ester sterson@orlandoassociates.com>

Subject: RE: Sutherland Ae
Joe,

Given the history here, | am not surprised that you’d like some guarantees going forward but it
doesn’t work that way. The deal is done. Your clients brought claims. They are being paid to
release them. End of story. We all should move forward and assume whatever risk comes our way
for our individual conduct. | could say the same thing about looking to get released by certain people
(not that | think there are legitimate claims out there, but we all recognize others are unhappy.) It
doesn’t work that way. We don’t get to leverage the case for our own security. By proposing new
elements to an already done deal you are putting your clients’ settlements at risk.

Kevin
